Lawrence Richard Bedford v. State
















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-296-CR

     LAWRENCE RICHARD BEDFORD,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the County Court at Law No. 2
Brazos County, Texas
Trial Court # 01-2572
                                                                                                                

OPINION
                                                                                                                

      Lawrence Richard Bedford pled guilty to possession of marijuana and possession of a
controlled substance.  Pursuant to a plea bargain, the trial court sentenced Bedford to 180 days
in jail and a $2,000 fine for the marijuana charge.  The sentence was suspended, and the trial
court placed Bedford on community supervision for two years.  Also pursuant to a plea
bargain, the trial court sentenced Bedford to 365 days in jail and a $4,000 fine for the
controlled substance charge.  Again, the sentence was suspended, and Bedford was placed on
community supervision for two years.  We affirm.
Background
      A confidential informant provided the Brazos Valley Narcotics Task Force with
information that the occupants of a residence possessed marijuana and drug paraphernalia and
sold marijuana out of the residence.  One of the occupants was known, the other was unknown
to the informant.  Craig Boyett obtained a search warrant for the residence.  At seven o’clock
in the morning, the search warrant was executed by forced entry.  Based on the description
given by the informant, Bedford was identified as the unknown occupant.
      Bedford filed a motion to suppress, arguing that the officers were not justified in
dispensing with the common law requirement of a knock and announcement of police presence
and purpose prior to the entry into a home.  After testimony, argument, and briefs, the trial
court denied Bedford’s motion.  He then entered a plea of guilty to the charges against him. 
Bedford appeals the denial of his motion to suppress.
Motion to Suppress
      A trial court's denial of a motion to suppress is reviewed for abuse of discretion.  Oles v.
State, 993 S.W.2d 103, 106 (Tex. Crim. App. 1999).  As a general rule, the appellate courts
should afford almost total deference to a trial court's determination of the historical facts that
the record supports especially when the trial court's fact findings are based on an evaluation of
credibility and demeanor.  Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).  The
appellate courts should afford the same amount of deference to trial courts' rulings on
"application of law to fact questions," also known as "mixed questions of law and fact," if the
resolution of those ultimate questions turns on an evaluation of credibility and demeanor.  Id. 
We may review de novo "mixed questions of law and fact" not falling within this category.  Id. 
The application of relevant law, including search and seizure law, is reviewed de novo. 
Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000).
“No-Knock” Entry
      Bedford contends in his sole issue on appeal that the trial court erred in concluding that the
Task Force’s entry into his residence did not violate the “knock and announce” rule. 
Specifically, he contends that there was no evidence that a “no-knock” entry was justified due
to the threat of violence or the destruction of evidence.  We disagree.
      Applicable Law
      The common law requires police to knock and announce their presence and purpose prior
to entering a home to search and/or arrest.  The announcement must be made before any
attempt at forcible entry.  See Richards v. Wisconsin, 520 U.S. 385, 394, 137 L. Ed. 2d 615,
117 S. Ct. 1416 (1997); United States v. Cantu, 230 F.2d 148, 151-152 (5th Cir. 2000).
      In 1995, the United States Supreme Court, for the first time, held that the common law
"knock and announce" rule forms a part of the reasonableness inquiry of a search and seizure
under the Fourth Amendment of the United States Constitution.  Wilson v. Arkansas, 514 U.S.
927, 930, 131 L. Ed. 2d 976, 115 S. Ct. 1914 (1995).  The Fourth Amendment applies to state
government officials through the Fourteenth Amendment.  In Wilson, the police entered the
defendant's home by opening a screen door without first announcing their presence.  Id. at
929.  Once inside, the officers seized marijuana, methamphetamine, Valium, narcotics
paraphernalia, a gun, and ammunition.  Id.  Although Wilson incorporated the knock-and-announce rule into the Fourth Amendment, it left unidentified the circumstances under which
the failure to knock and announce would be justified.  Id. at 936.  This fact intensive question
was left to the lower courts.  Id.
      Two years later, the Supreme Court addressed the Wisconsin Supreme Court’s conclusion
that exigent circumstances justifying a no-knock entry are always present in felony drug cases. 
Richards v. Wisconsin, 520 U.S. 385, 394, 137 L. Ed. 2d 615, 117 S. Ct. 1416 (1997).  In
rejecting the Wisconsin court’s blanket exception, the Supreme Court adopted a justification,
holding:
In order to justify a "no-knock" entry, the police must have a reasonable suspicion
that knocking and announcing their presence, under the particular circumstances,
would be dangerous or futile, or that it would inhibit the effective investigation of the
crime by, for example, allowing the destruction of evidence.

Id. at 394.  The court reasoned that "this standard--as opposed to a probable-cause
requirement--strikes the appropriate balance between the legitimate law enforcement concerns
at issue in the execution of search warrants and the individual privacy interests affected by no-knock entries."  Id.  The reasonable suspicion showing is not high, but the police should be
required to make it whenever the reasonableness of a no-knock entry is challenged.  Id. at 394-395; Brown v. State, 115 S.W.3d 633, 638 (Tex. App.—Waco 2003, no pet.).  Reasonableness
is evaluated at the time of the entry.  Richards, 520 U.S. at 395.
      Facts
      In his motion to suppress, Bedford challenged the reasonableness of the officers’s no-knock entry.  Thus, it was the State’s burden to justify the reasonableness of the entry. 
Bedford first called Brian Bachman, a deputy with the Brazos County Sheriff’s Department, as
a witness.  Bachman testified that he is currently assigned to the Brazos Valley Narcotics Task
Force and that he helped execute the search warrant where Bedford was arrested.  Bachman
testified that he had no information on the suspects other than what was in the search warrant;
that he had not heard whether the suspects were violent; that he did not recall hearing whether
the suspects had weapons; and that he had no reason to believe the suspects were disposing of
evidence.
      He further testified that he was either the third or fourth person in the residence and that
normally when executing a “hard entry,” someone will check the door to determine whether it
is locked, and if so, another person will use a battering ram to forcibly open the door.  
Bachman acknowledged that no one knocked on the front door and announced police presence
prior to ramming the door.  He stated that the announcement was made simultaneous to
ramming the door.  After entry was made, Bachman stated that he came to a closed bedroom
door, opened it and turned on the light.  He testified that Bedford was in the room, laying on a
couch and was just beginning to wake up from the commotion.
      Craig Boyett, the author of the probable cause affidavit, was aware that the College
Station Police Department had been to Bedford’s residence on at least two prior occasions and
had made drug arrests on those occasions.  Bedford’s co-defendant, and co-resident, had been
arrested during at least one of those contacts.  A confidential informant told Boyett that he had
been to Bedford’s residence within the last 36 hours and had seen marijuana and drug
paraphernalia at the residence.  The informant also told Boyett that marijuana had been sold
from the residence.
      Boyett testified that he had no reason to suspect that Bedford or anyone else at the
residence would be violent when the police made entry.  He also stated that he heard nothing
that would lead him to believe that the suspects were in the process of destroying evidence. 
However, Boyett testified that because of previous drug arrests at the residence, he had reason
to believe that the suspects would destroy any evidence had the police announced their
presence before ramming the door.  He further explained that based on his experience, people
who have been arrested before are more likely to destroy evidence and marijuana is most
commonly destroyed by flushing it down the toilet.  Boyett affirmed that the reason for the no-knock entry was his belief that the residents would destroy the evidence.
      Application
      As the Supreme Court noted, the burden of showing a justification for a no-knock entry is
not high.  Boyett testified that under the circumstances of this particular case, he believed
evidence would be destroyed if they had announced their presence before making a forced
entry.  Based on the case-law, this testimony is sufficient to establish justification for
dispensing with the common law requirement to knock and announce police presence and
purpose prior to entering a home to search and/or arrest.
Conclusion
      Because the forced entry was justified, the trial court did not err in denying Bedford’s
motion to suppress.  The trial court’s judgment is affirmed.



                                                                   TOM GRAY
                                                                   Chief Justice

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna

(Justice Vance dissenting)
Affirmed
Opinion delivered and filed February 4, 2003
Publish
[CR25]